Exhibit 10.2

CELERA DIAGNOSTICS

REORGANIZATION

AGREEMENT








EFFECTIVE AS OF JANUARY 1, 2006

--------------------------------------------------------------------------------



CELERA DIAGNOSTICS REORGANIZATION AGREEMENT

     This CELERA DIAGNOSTICS REORGANIZATION AGREEMENT (this “Agreement”) is
dated as of the 22nd day of April, 2006, and effective as of January 1, 2006
(the “Effective Date”), and is by and among Applera Corporation (“Applera”), the
Applied Biosystems Group of Applera (“Applied Biosystems”), the Celera Genomics
Group of Applera (“Celera Genomics”), Foster City Holdings, LLC (the “AB LLC”),
and Rockville Holdings, LLC (the “CRA LLC”).

RECITALS

     CDx Joint Venture Reorganization

     WHEREAS, Applied Biosystems (and its wholly-owned subsidiary AB LLC) and
Celera Genomics (and its wholly-owned subsidiary CRA LLC) are parties to a Joint
Venture Agreement dated as of April 1, 2001, as amended (the “JV Agreement”),
pursuant to which Applied Biosystems and Celera Genomics formed Celera
Diagnostics, LLC (“CDx”), as a joint venture between them operating in the field
of human in vitro diagnostics (as more particularly defined therein, the “HIVD
Field”);

     WHEREAS, pursuant to and as contemplated by the JV Agreement, as of the
Effective Date: (i) Applied Biosystems owned a 50% membership interest in CDx,
designated as a Class A Membership Interest, indirectly through AB LLC, and (ii)
Celera Genomics owned a 50% membership interest in CDx, designated as a Class B
Membership Interest, indirectly through CRA LLC;

     WHEREAS, since its formation, CDx has developed its business, and the
parties believe that Applied Biosystems’ and Celera Genomics’ interests in CDx
have become increasingly valuable;

     WHEREAS, as the CDx business has developed, CDx and Celera Genomics, with
the express consent of Applied Biosystems, have identified and capitalized on
various synergies between their two businesses, including the use of their
respective scientific research for both therapeutic and diagnostic development,
and their joint use of the expertise of key personnel; and Celera Genomics and
CDx believe that the continued growth of their businesses can benefit from these
types of synergies, but that these synergies would be optimized if the
operations of the two business were combined;

     WHEREAS, despite the development of the CDx business, the parties believe
that the full value of that business has not been realized or reflected in the
stock values of either Applied Biosystems or Celera Genomics and that Applera
and all of its stockholders could benefit from a reorganization of CDx whereby
Celera Genomics and CDx would operate as a single business unit and Applied
Biosystems’ value in CDx would be translated into a form that would better serve
its ongoing operations;

--------------------------------------------------------------------------------



     WHEREAS, in light of the foregoing, it has been proposed that the JV
Agreement be terminated and Applied Biosystems transfer its interest in CDx to
Celera Genomics, effectively combining the CDx business with and into the Celera
Genomics business (the “CRA/CDx Combination”) and, subject to the provisions of
this Agreement, reallocating the HIVD Field between Applied Biosystems and
Celera Genomics in a manner designed to optimize market opportunities and
resources among each group;

     WHEREAS, such reorganization has been accompanied by an exchange of
consideration representing fair value for the transferred interest consisting of
the following (collectively, the “Transfer Consideration”):

• the NOL Benefit resulting from the termination of the JV Agreement, which is
described below in these recitals;

• the Clinical Continuum Arrangement, which is described below in these recitals
and the terms and conditions of which are set forth in Article II below and the
attached Annex to Article II;

• the Reagent Development and Manufacturing Project, which is described below in
these recitals;

• the M&D Royalty Termination, which is described below in these recitals and
the terms and conditions of which are set forth in Article III below;

• the Transfer Price Increase, which is described below in these recitals; and

• the Cash Payment described in Article IV below;

     NOL Benefit

     WHEREAS, pursuant to the terms of the JV Agreement, Applied Biosystems
agreed to reimburse Celera Genomics for any tax benefits resulting from losses
generated by the CDx business or any other tax benefits generated by CDx to the
extent such benefits are utilized by Applied Biosystems;

     WHEREAS, because of the termination of the JV Agreement as contemplated
herein, Applied Biosystems will no longer be subject to that reimbursement
obligation and will therefore receive an additional economic benefit from the
termination of the JV Agreement (the “NOL Benefit”);

     Clinical Continuum Arrangement

     WHEREAS, the evolution of genomics and proteomics research is causing
changes in the market conditions for research tools, the focus of the Applied
Biosystems business, and diagnostic products, the focus of the CDx business; and
these changes in market conditions are causing a convergence of the research and
diagnostic markets and a linkage between research platforms and diagnostic
applications, as customers are seeking to rapidly migrate discoveries made on
research platforms into new corresponding diagnostic products and services;

     WHEREAS, Applera believes that these customers will increasingly need
access

- 2 -

--------------------------------------------------------------------------------



to technology platforms that seamlessly support their efforts along the pathway
(referred to herein as the “Clinical Continuum”) from broad scale discovery,
through replication, medical utility studies, and ultimately commercialization
of new diagnostics;

     WHEREAS, Applera believes that it can best respond to this market
opportunity and address emerging competitive threats by establishing an
arrangement between Applied Biosystems and CDx to maximize effective coverage of
the entire Clinical Continuum and minimize duplicate use of internal resources,
thereby leveraging (i) Applied Biosystems’ expertise and success in developing,
manufacturing, and marketing technology platforms and its broad installed base
of customers with (ii) CDx’s diagnostics research and development efforts,
including its expertise in diagnostic assay development, manufacturing, and
marketing (as more particularly set forth in the Annex to Article II attached
hereto, the “Clinical Continuum Arrangement”);

     WHEREAS, pursuant to the Clinical Continuum Arrangement, Applied Biosystems
would be permitted to engage in certain business activities within the HIVD
Field, previously exclusive to the CDx business;

     Reagent Development and Manufacturing Project

     WHEREAS, Applied Biosystems is currently purchasing from third parties
certain reagents that it sells to customers and wishes to develop its own
internal source of similar reagents;

     WHEREAS, Applied Biosystems believes it will be able to recognize
additional income and provide more differentiated products to customers with
such internally supplied reagents;

     WHEREAS, CDx has the personnel with relevant experience to assist Applied
Biosystems in developing and manufacturing such reagents, and Applera believes
that such assistance would increase the certainty and decrease the time period
for Applied Biosystems’ successful development of such capability as compared to
the engagement of third parties for such purpose;

     WHEREAS, in connection with the transactions contemplated hereby and in
light of the foregoing considerations, Celera Genomics has agreed that CDx will
assist Applied Biosystems in developing and manufacturing reagents (the “Reagent
Development and Manufacturing Project”);

     Marketing and Distribution Agreement

     WHEREAS, Applied Biosystems and Celera Genomics are also parties to an
Amended and Restated Marketing and Distribution Agreement, originally dated as
of April 1, 2002, as amended (the “Marketing and Distribution Agreement”);

     WHEREAS, pursuant to the Marketing and Distribution Agreement, Applied

- 3 -

--------------------------------------------------------------------------------



Biosystems obtained exclusive rights to some of Celera Genomics’ human genomic
and other biological and medical information in exchange for Applied Biosystems’
agreement to pay royalties to Celera Genomics based on revenues generated by
sales of some Applied Biosystems products;

     WHEREAS, in light of the proposed CRA/CDx Combination, it has been further
proposed that Applied Biosystems’ royalty payment obligations under the
Marketing and Distribution Agreement be terminated but that the value of the
terminated royalties be included in the consideration to be paid to Applied
Biosystems for the CRA/CDx Combination (the “M&D Royalty Termination”);

     WHEREAS, Applera believes that this proposed termination of royalty
payments serves the interest of Applera and its stockholders by simplifying the
ongoing relationship between the two groups and therefore increasing
transparency of the financial relationship between the two groups;

     Transfer Price Increase

     WHEREAS, Applied Biosystems currently supplies certain consumables and
other products to CDx on a cost basis rather than the price at which such
products would otherwise be sold to a third-party in a commercial transaction;

     WHEREAS, in connection with the CRA/CDx combination, and in light of the
fact that Applied Biosystems will no longer have an interest in the CDx
business, Applied Biosystems and Celera Genomics have agreed to increase the
inter-group transfer price for such products (the “Transfer Price Increase”);
and

     Board Approval of Transactions

     WHEREAS, in connection with its consideration of the CRA/CDx Combination
and the related transactions described above, the Applera Board of Directors
(the “Applera Board”) considered numerous factors and received advice from
several independent advisors, including analyses of the value of Applied
Biosystems’ interest in CDx as well as the value of the other components of the
transactions described herein;

     WHEREAS, the Applera Board reviewed and considered an opinion of an
independent investment banking firm regarding the fair value of (i) Applied
Biosystems’ interest in CDx and (ii) the Transfer Consideration;

     WHEREAS, based on an evaluation of all relevant factors, including the
opinion described above, the Applera Board determined that the proposed
transactions are fair to and in the best interest of Applera and its
stockholders and approved the proposed transactions; and

     WHEREAS, pursuant to the approval of the Applera Board, the parties have
implemented the transactions described above with effect from the Effective
Date, and

- 4 -

--------------------------------------------------------------------------------



the parties desire to enter into this Agreement to memorialize the terms and
conditions of such transactions.

     NOW, THEREFORE, the parties hereto agree as follows, effective as of the
Effective Date:

ARTICLE I.
TERMINATION OF JV AGREEMENT
AND TRANSFER OF AB’S INTEREST

     The parties agree that the JV Agreement is terminated effective as of the
Effective Date. Applied Biosystems hereby agrees to and confirms the transfer,
effective as of the Effective Date, all of its Class A Membership Interest in
CDx to Celera Genomics, without any representation or warranty, except that
Celera Genomics has acquired such interest free and clear of any liens,
encumbrances, or claims arising through Applied Biosystems. This transfer has
been accomplished by a reallocation of its interest in ABI LLC on the Applera
books and records to Celera Genomics. From and after the Effective Date, all of
the CDx assets, liabilities, and business shall be attributed to Celera Genomics
and, except as specifically set forth herein, Celera Genomics’ principal
business shall be deemed expanded to include the HIVD Field, which, as
reallocated between Applied Biosystems and Celera Genomics, is described in the
attached Annex to Article I.

ARTICLE II.
CLINCIAL CONTINUUM ARRANGEMENT

     2.1     General; Scope of Arrangement. The attached Annex to Article II
sets forth the terms and conditions of the Clinical Continuum Arrangement.  

     2.2     Management of Relationship; Designated Representative and
Day-to-Day Interaction. To facilitate the effectiveness of the Clinical
Continuum Arrangement and to facilitate the day-to-day operation of the
arrangement, Applied Biosystems and Celera Genomics will establish a set of
operating principles setting forth processes and procedures for the two
businesses to work together and cooperate on matters relating to: research and
development; manufacturing; marketing; sales; service; regulatory compliance;
general strategy and new business opportunities; and general Clinical Continuum
Arrangement oversight (the “Operating Principles”). The Operating Principles
shall also set forth matters that require joint consultation, if any, and
procedures for the parties to address and resolve actual or potential issues
that may arise from time to time, in all cases consistent with Applera’s
tracking stock principles (including the role of the Inter-Group Policy
Committee, which is defined in Section 5.2 below). For purposes of the Operating
Principles, both of Applied Biosystems and Celera Genomics shall designate an
individual as the designated representative of the group to serve as the primary
contact for matters relating to the arrangement (the

- 5 -

--------------------------------------------------------------------------------



“Designated Representative”). The Designated Representative of a group shall
either be the President of the group or another senior management employee
chosen by the President of the group.

ARTICLE III.
M&D ROYALTY TERMINATION AND OTHER AMENDMENTS TO THE
MARKETING AND DISTRIBUTION AGREEMENT

     3.1     Termination of Royalty and Other Inapplicable Provisions. Effective
as of the Effective Date, the text of each of the follow sections of Annex A to
the Marketing and Distribution Agreement is amended and restated in its entirety
to read “[Intentionally Omitted]”:  

(a) Section 2.1, “Cooperation between AB and Celera.”      

(b) Section 2.2, “Online/Information Business Personnel.”      

(c) Section 2.3, “Operating Procedures.”      

(d) Section 4.1, “Royalty to Celera for Covered Products.”      

(e) Section 4.2, “Reimbursement of Costs.”      

(f) Section 5, “Shared Services.”      

(g) Section 6.3, “Celera Diagnostics.”      

     3.2     Status of Marketing and Distribution Agreement. Except as set forth
in Section 3.1 above, the Marketing and Distribution Agreement remains in full
effect without amendment. Also, notwithstanding the amendments provided for in
Section 3.1 above, Applied Biosystems and/or Celera Genomics shall remain
responsible for performing or paying any obligations or liabilities under the
amended provisions that were outstanding as of the Effective Date.

ARTICLE IV.
CASH PAYMENT

     Celera Genomics shall pay to Applied Biosystems the amount of $30,000,000
in cash (the “Cash Payment”). The Cash Payment has been effected by way of a
book entry reallocation of Applera cash from Celera Genomics to Applied
Biosystems as of the Effective Date.

- 6 -

--------------------------------------------------------------------------------



ARTICLE V.
MISCELLANEOUS

     5.1     Further Assurances. The parties agree to cooperate and take all
action as is reasonably necessary to give full effect to the transactions
described herein.        5.2     Interpretation of Agreement; Resolution of
Disputes. All questions, concerns, disputes, or other issues that may arise
relating to this Agreement, including its interpretation, shall be subject to
the same procedures and processes currently used to resolve issues between
Applied Biosystems and Celera Genomics within Applera. These procedures and
processes include the Applera Inter-Group Policy Committee (the “Inter-Group
Policy Committee,” which term includes any processes or procedures for
resolutions of issues between Applied Biosystems and Celera Genomics as may be
applicable from time to time, and any successor committees, processes, or
procedures).        5.3     Role of Applera Board.        (a)     Any matter
relating to this Agreement which cannot be resolved or addressed by the
Inter-Group Policy Committee pursuant to Section 5.2 above may be referred by
the Applera Chief Executive Officer to the Applera Board, and any resulting
determination by the Applera Board shall be binding on the parties.
Notwithstanding anything to the contrary contained herein, all matters relating
to this Agreement shall at all times remain within the purview of the Applera
Board, which shall have the authority to review such matters on its own
initiative.        (b)     Without limitation of the foregoing clause (a), the
Applera Board must approve any matter that requires such approval pursuant to
the Company’s tracking stock principles and/or its Certificate of Incorporation.
For example, as a result of the operation and evolution of the arrangements
contemplated herein, the parties may seek to modify, in their mutual interest,
(i) the HIVD Field or (ii) the extent to which one or both of Applied Biosystems
or Celera Genomics may be permitted to operate in the primary field of business
of the other group (including the extent to which Applied Biosystems may operate
in the HIVD Field). Such modifications could, for example, become necessary or
advisable: to most effectively pursue existing corporate opportunities, either
because of changing market conditions for Clinical Continuum products and
services or because of knowledge learned from the operation of the Clinical
Continuum Arrangement; or to allocate new business opportunities. However, if
material those modifications will require approval of the Applera Board.  
     5.4     Amendments and Waivers. Subject to any approval of the Applera
Board required under Section 5.3 of this Agreement, the terms and conditions
contained in this Agreement, including the description of the HIVD Field and the
extent to which Applied Biosystems may operate in the HIVD Field, may be
amended, and the conduct of the parties may deviate from such terms and
conditions, with the approval of the Inter-Group Policy Committee; provided,
however, that any amendment to this Agreement, upon

- 7 -

--------------------------------------------------------------------------------



receiving the necessary approval, shall be in a written instrument signed by (a)
Applied Biosystems, (b) Celera Genomics, and (c) the CEO.  
     5.5     Transaction Expenses. All out-of-pocket costs and expenses incurred
by Applera or its affiliates in connection with the negotiation and
implementation of the arrangements provided for herein shall be borne equally by
Applied Biosystems and Celera Genomics.

[Remainder of Page Intentionally Left Blank]

- 8 -

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties agree to the foregoing as of the date
first written above.

APPLERA CORPORATION

By: /s/ Tony L. White
       Name: Tony L. White
       Title: Chairman, President and
       Chief Executive Officer

APPLIED BIOSYSTEMS GROUP OF
APPLERA CORPORATION

By: /s/ Catherine M. Burzik
       Name: Catherine M. Burzik
       Title: President

CELERA GENOMICS GROUP OF
APPLERA CORPORATION

By: /s/ Kathy Ordoñez
       Name: Kathy Ordoñez
       Title: President

FOSTER CITY HOLDINGS, LLC

By: Applera Corporation, as the sole member
of Foster City Holdings, LLC

By: /s/ Catherine M. Burzik
       Name: Catherine M. Burzik
       Title: President

ROCKVILLE HOLDINGS, LLC

By: Applera Corporation, as the sole member
of Rockville Holdings, LLC

By: /s/ Kathy Ordoñez
       Name: Kathy Ordoñez
       Title: President

- 9 -

--------------------------------------------------------------------------------



ANNEX TO ARTICLE I

DESCRIPTION OF HIVD FIELD

     This Annex sets forth a description of the HIVD Field. Capitalized terms
used in this Annex shall have the meanings assigned thereto in the Agreement or
as set forth below, as the case may be.

     The business of Celera Genomics will include the field of Human In Vitro
Diagnostics (the HIVD Field). The HIVD Field, which, except as set forth below,
will be exclusive to Celera Genomics, comprises products, technologies,
services, and/or processes for use in the measurement, observation, or
determination of attributes, characteristics, diseases, traits, or other
conditions:

• for medical management of a human being; and/or

• for quality control or testing of human blood or tissue for transfusion or
blood banking, bone marrow transplantation or banking, or tissue typing for
transplantation.

     Examples of activities in the HIVD Field:

• Development, manufacture, or sale of anything labeled for in vitro diagnostic
use or any testing products labeled for investigational use;

• Development, manufacture, or sale of products designated as Analyte Specific
Reagents (ASRs) by FDA or corresponding reagent products in foreign regulatory
jurisdictions and general purpose reagents (GPRs) that are specifically sold for
use with ASRs or such reagent products;

• Development or sale of software products for the interpretation of data to
provide an HIVD clinical test result;

• Development, manufacture, or sale of products that convey amplification,
sequencing, or other patent rights in the HIVD Field, or products that are
designated specifically for use with products that convey amplification,
sequencing, or other patent rights in the HIVD Field;

• Genetic testing for sample tracking in a clinical laboratory;

• Sale of any in vitro testing products regulated by the FDA, including products
claimed to be produced under Quality System Regulation to be sold to IVD
companies or clinical testing laboratories;

• In- and out-licensing or other transfer of patents, technology, or know-how
for HIVD use (including any accompanying contract manufacture of custom reagents
for specific diagnostic customers’ homebrew testing, whether or not the reagents
are produced under Quality System Regulation);

• Development, manufacture, or sale of, or providing service and support for,
systems (reagents, components and/or instruments) developed and

--------------------------------------------------------------------------------



  manufactured for HIVD use or developed specifically for use with ASRs (or
their counterparts outside the US); and • Provision of HIVD testing services.

     Examples of activities not in the HIVD Field:

• Development, manufacture, or sale of products or services for basic and
applied research, including clinical research where the medical management of a
patient is not involved, unless the product or service is regulated as an in
vitro diagnostic test or ASR by the FDA or its foreign counterparts;

• Development, manufacture, or sale of products or services for quality
assurance and quality control, including testing to determine conformance with
specifications, purity and batch-to-batch consistency, but excluding human
plasma or tissue-derived samples for the pharmaceutical industry;

• Testing of environmental samples, including the detection of organisms, where
the medical management of a human is not involved;

• Identity testing applications for forensic purposes or determination of
paternity, excluding genotyping or other identification testing for medical
management of a human being or sample tracking in a clinical laboratory;

• In vitro diagnostic testing of non-human (plant or animal) samples, including
animal breeding, pedigree determination, or gender determination;

• Testing for the agricultural or food industries, including the identification
of genetically modified organisms (GMOs) for these industries;

• Sale or service of general purpose (“open”) instrument systems or general
purpose reagents, including enzymes, unless specifically sold for use with ASRs
or other products regulated by the FDA or its foreign counterparts;

• Sale of non-exclusive information products and services not regulated by FDA
(such as the Celera Discovery System) to any customers, including those
customers operating in the HIVD Field;

• Sale of anything labeled for therapeutic or prophylactic use;

• Sale of products or services that convey therapeutic or research patent
rights;

• In- and out- licensing or other transfer of patents, technology or know-how
for use in the therapeutic, research, or applied fields;

• Embryonic stem cell and recombinant cell characterization, testing, and
quality control applications; and

• Epidemiology testing (the screening or testing of groups of people or
populations for the study of the patterns, causes, or control of disease in
groups of people) and biosecurity testing (the detection of biological or
chemical agents, pathogens, microorganisms or other infectious agents in the
environment, agriculture, food or water), where the medical management of a
human is not involved.

Annex I – Page 2

--------------------------------------------------------------------------------



     Notwithstanding the foregoing, Applied Biosystems:

1. may develop, manufacture (under Quality System Regulation), or sell
instrument systems registered with the FDA or its foreign counterparts and
associated application-specific software for use in the HIVD Field, provided,
that they are sold only to end users (either directly or indirectly through
distributors, marketing representatives, and the like) and Applied Biosystems’
activities do not Facilitate (as defined below) competition with Celera
Genomics’ existing and planned reagent products in the HIVD Field (such
products, “Competing Products”); and provided further, that Applied Biosystems’
manufacture and sale of any registered diagnostic instrument system in the HIVD
Field as an OEM for resale or placement by a third party shall be subject to (i)
the requirements of the Restated Strategic Alliance Agreement among Applera
Corporation, Celera Diagnostics, LLC and Abbott Laboratories for so long as it
is in effect, which may restrict such activities; and (ii) thereafter, the
approval of Applera Executive Committee and the provisions of Article V of the
Agreement regarding the resolution of disputes. “Facilitate” means to sell,
distribute or promote a product or a service, or to partner with a third party
to sell, distribute or promote a product or service, where such product or
service is promoted as a Competing Product or distributed with knowledge of its
use as a Competing Product. In the case of instruments, Facilitate means
distributing or loading instruments with software, or distributing, promoting or
actively assisting in the development of software for the instrument, that is
specific to a Competing Product (i.e., software specific to a diagnostic
application).     2. may sell sequence-specific primers or probes, or assays
containing such primers or probes for use in the HIVD Field, provided that they
are not claimed to have been produced under Quality System Regulation (but they
may be made under a certified quality system with traceable documentation), and
the sale of these reagents does not Facilitate competition with Competing
Products.     3. has unrestricted rights to sell GPRs and instruments in all
fields, including the HIVD Field, provided that such GPRs and instruments are
properly labeled as such with corresponding use restrictions.

Annex I – Page 3

--------------------------------------------------------------------------------



ANNEX TO ARTICLE II

CLINICAL CONTINUUM ARRANGEMENT

     This Annex sets forth the terms and conditions of the Clinical Continuum
Arrangement between Celera Genomics and Applied Biosystems pursuant to the
Agreement of which this Annex is a part. Capitalized terms used in this Annex
shall have the meanings assigned thereto in the Agreement or as set forth below,
as the case may be.

Product Development and Support – Instrumentation

     Celera Genomics will provide product development support to Applied
Biosystems aimed at ensuring that the diagnostic instrument systems developed by
Applied Biosystems pursuant to this Clinical Continuum Arrangement are optimally
suited for homebrew and diagnostic testing in the HIVD Field. Applied Biosystems
will pay Celera Genomics appropriate compensation for such services; provided,
that instrument systems developed for the joint use and/or sale by Applied
Biosystems and Celera Genomics will be subject to mutually acceptable economic
arrangements that address the costs and expenses incurred in mutually developing
such instrument systems, the terms and conditions upon which Celera Genomics
will have access to such instrument systems from Applied Biosystems, and/or
other considerations deemed relevant by the parties. Furthermore, Applied
Biosystems will be the preferred supplier of instruments to the alliance under
the Restated Strategic Alliance Agreement among Applera Corporation, Celera
Diagnostics, LLC, and Abbott Laboratories (the “Abbott Alliance Agreement”) and
will have such rights, roles, and responsibilities relating to the development
of instruments for such alliance all as and to the extent set forth in the
Abbott Alliance Agreement.

Product Development and Support – Assays

     Celera Genomics will provide support and assistance to Applied Biosystems’
customers in exploring their promising discoveries as potential new diagnostic
opportunities. If an Applied Biosystems customer desires to develop and
commercialize a diagnostic assay discovery in collaboration with Applera,
Applied Biosystems and Celera Genomics will develop a process to evaluate the
opportunity with specified timelines and response milestones on a case-by-case
basis. Celera Genomics will have the first opportunity to develop a business
case for commercializing a product based on such collaboration. If Celera
Genomics declines to pursue the opportunity, it may seek to contract manufacture
the assay for the customer pursuant to appropriate compensation from Applied
Biosystems or the customer. In the event that Celera Genomics does not wish to
manufacture the assay, Applied Biosystems and Celera Genomics will work together
in advising such customer in regard to alternative solutions for
commercialization activities. Celera Genomics’ delivery of services pursuant to
this paragraph, and also if applicable its pursuit of any opportunity pursuant
to this paragraph,

--------------------------------------------------------------------------------



will be subject to mutually acceptable economic arrangements that address the
mutual costs, expenses, and/or other contributions to any such opportunity as
well as any other considerations deemed relevant by the parties.

Regulatory Support

     Within Applera, Celera Genomics will have sole responsibility for all
regulatory matters involving products and services that are regulated by the FDA
or its foreign counterparts, including the decision-making authority on the
interpretation of Quality System Regulation requirements and communication with
such agencies regarding regulatory matters related to Applera business
activities. In that capacity, Celera Genomics will provide assistance to Applied
Biosystems in regulatory matters in support of the development of instrument
systems and associated software for registration with the FDA and its foreign
counterparts. Applied Biosystems will pay Celera Genomics appropriate and
mutually acceptable compensation for such services.

Limited License

     Applied Biosystems shall have the right to grant a limited license to
Applera intellectual property to end users to use registered diagnostic
instrument systems in the HIVD Field consistent with the requirements of and
restrictions contained in the Agreement, including the HIVD Field and this
Annex, provided that such instruments are properly labeled with corresponding
use restrictions.

Economic Arrangements/Program Resources

     Any and all compensation and other economic arrangements contemplated by
this Annex shall be consistent with the Applera tracking stock principles. Such
arrangements must be mutually agreed to between Applied Biosystems and Celera
Genomics and approved by the Applera Executive Committee, and any disputes
regarding these matters are subject to Article V of the Agreement.

     Applied Biosystems may choose to engage the services of certain dedicated
employees to work closely with Celera Genomics’ R&D, Regulatory Affairs and
Business Development organizations to advise and assist Applied Biosystems’
customers in exploring their promising discoveries as potential new diagnostic
opportunities. These employees will be situated at a mutually agreeable
location. Applied Biosystems will be responsible for the funding of these
employees unless such funding is incorporated into the economic arrangements
otherwise contemplated by this Annex.

     Consistent with Applera’s tracking stock principles, neither Applied
Biosystems nor Celera Genomics may hire an employee of the other group without
the consent of the affected group.

Annex II – Page 2

--------------------------------------------------------------------------------